DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-10, 12-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mudalige et al. (US 2017/0113665 A1).
As to claims 1, 8 and 13, Mudalige discloses a system/vehicle/method of controlling a vehicle comprising: determining, by a controller, whether a section to be driven is a turn section (Fig. 2); in response to determining that the section to be driven is the turn section, generating, by the controller, a turn path (Fig. 2); generating, by the controller, a first risk of collision region (Fig 2, para. 0042-0043) based on the generated turn path; predicting, by the controller, a position of an obstacle based on obstacle information detected by an obstacle detector and driving information detected by a driving information detector (para. 0048); generating, by the controller, a second risk of collision region (Fig. 4-9) based on the predicted position of the obstacle; based on image information obtained from an imager, determining, by the controller, whether the obstacle exists in the first and second risk of collision regions (para. 0048-0050, collision zone), respectively; adjusting, by the controller, a risk level based on the presence or absence of the obstacle in the first and second risk of collision regions (para. 0048-0049); and performing, by the controller, a collision avoidance control corresponding to the adjusted risk level (para. 0057).
As to claim 3, Mudalige further discloses an obstacle detector (para. 0006-0007, 0040), wherein the controller is configured to: in response to determining whether the obstacle exists in the first risk of collision region, obtain position information of the obstacle based on obstacle information detected by the obstacle detector (para. 0048-0049); and determine whether the obstacle exists in the first risk of collision region based on the obtained position information of the obstacle (para. 0049).
As to claims 4-5, 12 and 18 , Mudalige further discloses a communication network configured to communicate with a driving information detector (Abstract) configured to detect driving information of a vehicle, wherein the controller is configured to: in response to predicting the position of the obstacle, obtain position information and speed information of the obstacle based on a driving speed and the obstacle information among driving information of the vehicle (para. 0048-0049); obtain a time until collision with the obstacle based on the obtained position information and speed information of the obstacle (para. 0048-0049); and predict the position of the obstacle after the time until the collision with the obstacle based on the driving speed and a yaw rate among the driving information of the vehicle (para. 0043-0044).
As to claim 7, Mudalige further discloses wherein the controller is configured to generate the first and second risk of collision regions in a funnel shape, a triangular shape, or a trumpet shape (Fig. 2).
As to claims 9 and 15, Mudalige further discloses wherein the controller is configured to: determine whether a section to be driven is a turn section based on navigation information (para. 0072); and in response to determining that the section to be driven is the turn section, generate the turn path based on the image information or map information (para. 0058, 0069, )0074.
As to claims 10 and 14, Mudalige further discloses an operation lever configured to receive a command to turn on a turn indication lamp (para. 0065, 0071-0072, 0074), wherein the controller is configured to: in response to receiving an operation signal from the operation lever, determine whether a section to be driven is a turn section based on navigation information (para. 0065, 0071-0072, 0074); and in response to determining that the section to be driven is the turn section, generate the turn path based on the image information or map information (para. 0065, 0071-0072, 0074)/.
As to claim 16, Mudalige further discloses wherein the generating of the turn path includes: generating the turn path based on at least one of a driving speed, a yaw rate, and a steering angle among the driving information of the vehicle (para 0052-0053).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige et al. (US 2017/0113665 A1) in view of Das et al. (US 2022/0234578A1).
As to claims 2, 6, 11 and 17, Mudalige does not explicitly disclose wherein the adjusting of the risk level includes: in response to determining that the obstacle exists in the first risk of collision region, increasing a preset risk level by a first size; and in response to determining that the obstacle exists in the second risk of collision region, increasing the preset risk level by a second size. However, Das teaches in response to determining that the obstacle exists in the first risk of collision region, increasing a preset risk level by a first size; and in response to determining that the obstacle exists in the second risk of collision region, increasing the preset risk level by a second size (Fig. 4, para. 0077-0078, 0130). Therefore, given the teaching of Das, it would have been obvious to a person with ordinary skill in the art before the effective filing of the claimed invention to modify the method/vehicle/system of Mudalige by incorporating the feature of adjusting of the risk level, to perform collision avoidance based on the position of the obstacle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661